Exhibit 10.3

November 6, 2009

 

Via Hand Delivery

Ms. Rebecca C. Matthias

Re: Transition

Dear Rebecca:

Reference is hereby made to that certain Second Amended and Restated Employment
Agreement made by and between you and Destination Maternity Corporation (f/k/a/
Mothers Work, Inc.) (the "Company") dated March 2, 2007, as amended (the
"Employment Agreement") and your Supplemental Retirement Agreement with the
Company dated March 2, 2007, as amended (the "SERP"). In anticipation of your
planned retirement from employment, we have reached certain agreements regarding
the transition of your responsibilities and your continued service to, and
compensation by, the Company during that period of transition. This letter
agreement (the "Agreement"), effective as of the date first indicated above (the
"Effective Date"), memorializes our agreements in this regard and modifies your
Employment Agreement and SERP to the extent necessary to accomplish the
following:

1. Service:



(a) Your status as a full-time employee of the Company shall continue from the
Effective Date until June 15, 2010 (the "Transition Date") and, on such date,
you shall cease to be a Section 16 officer. Following the Transition Date, you
will serve the Company as a part-time employee until September 30, 2010 (the
"Termination Date"). During the period between the Transition Date and the
Termination Date (the "Part Time Period"), your level of service to the Company,
including your service as a director, will not exceed 20% of the average level
of bona fide services you performed over the 36 month period immediately
preceding the Transition Date. The parties intend that the reduction of your
service commitment at the Transition Date will result in your "separation from
service" within the meaning of Treas. Reg. Sec. 1.409A-1(h) for purposes of the
distribution of your benefits under the SERP and, therefore, the parties agree
that the SERP benefit will be paid in full on December 16, 2010. Your employment
with the Company shall terminate as of the Termination Date. Your title and
authority may be altered upon the appointment of one or more persons to assume
your current duties (or a portion thereof) to the extent necessary to effect an
orderly transition of responsibility, as determined by the Company's Board of
Directors (the "Board") with the advice of the Company's Chief Executive
Officer.

(b) Following the Termination Date and through September 30, 2012 (the
"Consultancy Period"), you will remain available to the Company, when and as
reasonably requested by the Company's Chief Executive Officer, to assist in the
transition of your duties to your successor, and will make yourself available to
the executive management of the Company with respect to strategic,
merchandising, public relations, publicity and other matters as reasonably
requested by the Company's Chief Executive Officer and consistent with your
present and past duties for the Company. The Company will exercise reasonable
efforts to schedule the time and place for the performance of such consultancy
services pursuant to this Section so as to not unduly interfere with your
personal and other professional and employment obligations.



By way of example, you may be asked to do the following during the Consultancy
Period:



(1) Participate in the periodic meetings with fashion editors;



(2) Participate in publicity opportunities for the benefit of the Company, such
as interviews;



(3) Participate in public relations events;



(4) Participate in product line review meetings; and



(5) General merchandising consulting.

The parties agree that the consultancy services provided by you for each year of
the Consultancy Period will be not more than 5% of the Company's office business
hours for a given year. Except as otherwise specifically herein provided, you
agree that you will not be entitled to any additional compensation in respect of
your assistance during the Consultancy Period but all of your reasonable
expenses incurred, and documented in accordance with the Company's reimbursement
policy for executives generally, will be reimbursed within 5 business days of
submission.

(c) Until the Termination Date, you hereby agree (except as otherwise provided
in section 3 of the Employment Agreement) to continue to devote your best
efforts to the performance of services for the Company and its affiliates and,
in particular, to exercise your best efforts to facilitate an orderly transition
of authority and responsibility to your successor(s).

(d) Your service as a director will continue to the extent you desire to
continue to serve and are re-elected by stockholders. For all periods you serve
as a director following the first annual stockholders meeting occurring after
the Termination Date, you will be compensated for service as a director in
accordance with the Company's non-employee director compensation policy, as then
in effect.

2. Additional Agreements and Acknowledgements:

(a) You agree and acknowledge that the matters described in this Agreement do
not constitute "Good Reason" for purposes of the Employment Agreement, the SERP
or any other arrangement between you and the Company. You further agree and
acknowledge that, following the Effective Date, no resignation of employment by
you will constitute a resignation with "Good Reason" unless (i) this Agreement
is materially breached, (ii) you provide written notice of the breach within 90
days, (iii) the Company does not cure the breach within 15 days of receipt of
such notice and (iv) you resign within 30 days of the expiration of that cure
period.

(b) You agree and acknowledge that the termination of your employment in
accordance with Section 1(a) of this Agreement will constitute a resignation
without "Good Reason" under Section 9.5 of the Employment Agreement and you will
then be entitled only to the rights and benefits provided for in: (i) this
Agreement; (ii) the SERP and (iii) Sections 9.5(b) and (c) of the Employment
Agreement. The Company hereby acknowledges and agrees that you have the right to
5 weeks vacation to be taken between January 1, 2010 and the Transition Date.

(c) You agree and acknowledge that, both before or after the Termination Date
and subject to reimbursement of your reasonable expenses, you will cooperate
fully with the Company and its counsel with respect to any matter (including
litigation, investigations, or governmental proceedings) in which you were in
any way involved during your employment with the Company. You will render such
cooperation in a timely manner on reasonable notice from the Company, provided
that the Company will attempt to limit the need for your cooperation so as not
to unduly interfere with your other personal and professional commitments.

(d) You further agree and acknowledge that the restrictive covenants contained
in Section 7, 8 and 21 of the Employment Agreement will survive the termination
of your (i) employment, (ii) service as a consultant to the Company and (iii)
service on the Board. You affirm that those restrictive covenants are reasonable
and necessary to protect the legitimate interests of the Company, that you
received adequate consideration in exchange for agreeing to those restrictions
and that you will abide by those restrictions. You and the Company acknowledge
and agree that the term "Restricted Period," as used in the Employment
Agreement, will hereafter be construed to mean the period of your service to the
Company in any capacity (including your service as a consultant and/or as a
Board member as provided for above) and will end two years after the end of the
Consultancy Period.

(e) You agree and acknowledge that you will not be entitled to any further
equity grants from the Company (except for any restricted shares that may be
issued to you by the Company with respect to 2009 fiscal year performance,
subject to Section 2(f) below, or as a director of the Company under the
Company's non-employee director compensation policy as in effect from time to
time).

(f) You hereby forego receipt of 50% of any restricted shares otherwise issuable
to you by the Company in respect of 2009 fiscal year performance.

(g) Your right under Section 11.2 of the Employment Agreement to elect a cashout
of your vested stock options upon termination of employment is hereby cancelled.

(h) Your remaining rights under the Employment Agreement, as modified by this
Agreement, are affirmed through the Termination Date.

(i) You agree, upon request of the Company, to execute and deliver to the
Company a general release of claims substantially in the form attached as
Exhibit I to your Employment Agreement within 30 days of the Termination Date
(the "Release" ) and that any amount or right under Section 3 hereof which has
not by that time been paid or effectuated may be conditioned on the delivery and
effectiveness of such Release

(j) You agree that, if no "Change in Control" (as that term is defined in the
Employment Agreement) occurs on or prior to March 31, 2010, Section 9.6 of the
Employment Agreement and Section 2(c) of the SERP will then cease to apply. You
agree further that if a Change in Control does occur on or prior to March 31,
2010:

(1) any pro-rata bonus that may become payable under Section 9.6 of the
Employment Agreement for the year of termination will be determined in
accordance with Section 3(c), below (i.e., with reference to your actual base
salary earned for that portion of fiscal 2010 preceding your termination); and

(2) for purposes of calculating any "Severance Pay" that may become payable
under Section 9.6 of the Employment Agreement, the amount described in Section
9.3(c)(i)(A)(2) (i.e., the target amount of your bonus for the year of
termination) will be equal to your annualized rate of base salary immediately
prior to your termination, as determined in accordance with Section 3(a), below.

(k) The Company agrees to promptly pay your reasonable legal fees and expenses
incurred prior to the date hereof in connection with matters relating to this
Agreement.

3. Compensation.


Subject to your compliance with: (i) this Agreement, and (ii) the continuing
obligations under your Employment Agreement, you will be entitled to the
following compensation (the "Compensation"):

(a) During the period from the Effective Date through the Transition Date, you
will be paid a base salary at an annualized rate of $571,731. During the Part
Time Period, you will be paid a base salary at an annualized rate of $114,346.

(b) Your vested percentage under the SERP will increase to 93 1/3% on the
Transition Date, notwithstanding the fact that you will not be employed on a
full-time basis for the entire 2010 fiscal year.



(c) You will be eligible for a pro-rata cash bonus under the Company's
Management Incentive Program (the "MIP") for the 2010 fiscal year. The bonus
will be calculated under the terms of the MIP as currently in effect based on
the Company's full year performance, and your target bonus will be equal to 100%
of your actual base salary earned during the 2010 fiscal year (for example only,
assuming you work full time until the Transition Date and 20% part-time until
the Termination Date, you would have a target bonus of $438,327).

(d) The fringe benefits listed on Schedule A of your Employment Agreement will
continue through the Termination Date (except for the benefits listed in Section
9(i) of Schedule A, to the extent your part-time service impairs eligibility).

(e) The final tranche of the stock option granted to you by the Company on
November 28, 2005 and any restricted shares issued to you by the Company in
respect of 2009 fiscal year performance (determined after application of Section
2(f), above) will vest on the Termination Date.

(f) Your continued service as a director will be counted as service or
employment for purposes of the survival of all stock options granted to you by
the Company.

(g) The Company will permit satisfaction of the exercise price of any vested
stock option, as well as the minimum required tax withholding associated with
any such option exercise, by means of a net cashless exercise.

 

<signature page follows>



 

To acknowledge your consent to and agreement with the foregoing, please execute
and date this letter in the spaces provided below and return the executed copies
to me. This letter may be signed in multiple counterparts, each of which will be
deemed an original, and all of which together will constitute a single
instrument.

Sincerely,

DESTINATION MATERNITY CORPORATION

By: /s/ Edward M. Krell

Edward M. Krell
Chief Executive Officer

 

Acknowledged and agreed on this
6th day of November, 2009:

/s/ Rebecca C. Matthias


Rebecca C. Matthias



 

 

 